DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/22 has been entered.
 
Response to Amendment
Amendments to the claims, filed on 8/3/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103
Claim(s) 1, 3-5, 8-11, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McGuire et al (US 2015/0330231 A1) in view of James et al (EP 0 428 011 A).
Regarding claims 1, 3-5, 8, 11, and 14, McGuire teaches or would have otherwise suggested to one of ordinary skill in the art at the time of a method of forming an erosion protection sleeve (i.e., deicer); where in the multiple plies (i.e., body and first and second outer layers) may be formed through extrusion, co-extrusion, be laminated (i.e., wherein the first outer layer and the second outer layer are laminated together), be of the same material, and be coupled together or coupling the outer layer of the deicer to the body of the deicer (abstract, para 98). McGuire further suggest the use of a bond ply comprising adhesive to keep the sleeve in place on the foil (i.e., wherein the bond ply further comprises an adhesive configured to couple the bond play to an aircraft component) (para 83, 98). McGuire further suggests the additional layers may be added through extrusion (para 98) which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention forming a third outer layer using the extrusion, wherein the third outer layer is laminated to the second outer layer.
McGuire fails to expressly suggest forming a natural rubber gum ply; wherein coupling the outer layer of the deicer to the body of the deicer further includes coupling the natural rubber gum ply to the outer layer of the deicer and to the body of the deicer such that the natural rubber gum ply is located between the outer layer and the body; and coupling the bond ply to the body such that the body is located between the bond ply and the natural rubber gum ply; wherein the bond ply is further configured to couple the deicer to the aircraft component; and wherein the deicer is a pneumatic deicer and the body is configured to receive a gas to inflate the deicer.
James teaches aerofoils that incorporate a thin, force and displacement generation means (e.g., inflatable member) between a skin and a substructure for the purpose of mechanical deicing (i.e., a pneumatic deicer wherein the body is configured to receive a gas to inflate the deicer) (title, abstract, page 5, lines 39-49); wherein the inflatable member may comprise natural rubber layers on either side and the skin may be attached to the substructure (e.g., aerofoil) using bonding plies or mechanical fasteners (page 5, lines 21-35; page 6, lines 35-55; fig 1)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to incorporate the aerofoil of James into the body in the method of forming the erosion protection sleeve or deicer of McGuire for a resultant erosion protection sleeve or deicer with a means of mechanical deicing.
With regard to the limitations forming a natural rubber gum ply; wherein coupling the outer layer of the deicer to the body of the deicer further includes coupling the natural rubber gum ply to the outer layer of the deicer and to the body of the deicer such that the natural rubber gum ply is located between the outer layer and the body; and coupling the bond ply to the body such that the body is located between the bond ply and the natural rubber gum ply; James teaches the skin may be attached to the substructure (e.g., aerofoil) using bonding plies (page 5, lines 21-35); so it would have been obvious to one of ordinary skill in the art to arrange the bond ply in a manner that allows it to attach to the aerofoil. Also, James teaches the rubber layers should be attached between the outer skin (i.e., outer layers) and the body (or inflatable member) (page 6, lines 35-55); so James would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention forming a natural rubber gum ply; wherein coupling the outer layer of the deicer to the body of the deicer further includes coupling the natural rubber gum ply to the outer layer of the deicer and to the body of the deicer such that the natural rubber gum ply is located between the outer layer and the body; and coupling the bond ply to the body such that the body is located between the bond ply and the natural rubber gum ply.
McGuire teaches the plies or layers may have a thickness of 0.1 mil to 120 mil (i.e., 0.00254 mm to 3.0 mm) (para 18) which overlaps the range of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by McGuire, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Regarding claim 9 and 16, McGuire teaches the use of routing wires for heating the sleeve (para 106) which would have rendered obvious to one of ordinary skill in the art that the deicer could be an electrothermal deicer wherein the body is configured to receive electricity and convert electricity into thermal energy.
Regarding claim 10, McGuire teaches the use of a polyurethane polyether (para 102) which would have rendered obvious the use of aliphatic polyether urethane; since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
	

Response to Arguments
Applicant's arguments filed 8/3/22 have been fully considered but they are not persuasive.
Applicant contends that  "forming an outer layer of the deicer through extrusion of an elastomeric material, wherein forming the outer layer of the deicer includes forming a first outer layer using the extrusion, forming a second outer layer using the extrusion, and coupling the first outer layer to the second outer layer, wherein the first outer layer and the second outer layer are laminated together; forming a natural rubber gum ply; forming a bond ply; coupling the outer layer of the deicer to the body of the deicer, wherein coupling the outer layer of the deicer to the body of the deicer further includes coupling the natural rubber gum ply to the outer layer of the deicer and to the body of the deicer such that the natural rubber gum ply is located between the outer layer and the body" which is not disclosed or contemplated by McGuire or Leffel [sic]. This is not persuasive. 
McGuire teaches or would have otherwise suggested to one of ordinary skill in the art at the time of a method of forming an erosion protection sleeve (i.e., deicer); where in the multiple plies (i.e., body and first and second outer layers) may be formed through extrusion, co-extrusion, be laminated (i.e., wherein the first outer layer and the second outer layer are laminated together), be of the same material, and be coupled together or coupling the outer layer of the deicer to the body of the deicer (abstract, para 98). McGuire further suggest the use of a bond ply comprising adhesive to keep the sleeve in place on the foil (i.e., wherein the bond ply further comprises an adhesive configured to couple the bond play to an aircraft component) (para 83, 98). McGuire further suggests the additional layers may be added through extrusion (para 98) which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention forming a third outer layer using the extrusion, wherein the third outer layer is laminated to the second outer layer.
McGuire fails to expressly suggest forming a natural rubber gum ply; wherein coupling the outer layer of the deicer to the body of the deicer further includes coupling the natural rubber gum ply to the outer layer of the deicer and to the body of the deicer such that the natural rubber gum ply is located between the outer layer and the body; and coupling the bond ply to the body such that the body is located between the bond ply and the natural rubber gum ply; wherein the bond ply is further configured to couple the deicer to the aircraft component; and wherein the deicer is a pneumatic deicer and the body is configured to receive a gas to inflate the deicer.
James teaches aerofoils that incorporate a thin, force and displacement generation means (e.g., inflatable member) between a skin and a substructure for the purpose of mechanical deicing (i.e., a pneumatic deicer wherein the body is configured to receive a gas to inflate the deicer) (title, abstract, page 5, lines 39-49); wherein the inflatable member may comprise natural rubber layers on either side and the skin may be attached to the substructure (e.g., aerofoil) using bonding plies or mechanical fasteners (page 5, lines 21-35; page 6, lines 35-55; fig 1)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to incorporate the aerofoil of James into the body in the method of forming the erosion protection sleeve or deicer of McGuire for a resultant erosion protection sleeve or deicer with a means of mechanical deicing.
With regard to the limitations forming a natural rubber gum ply; wherein coupling the outer layer of the deicer to the body of the deicer further includes coupling the natural rubber gum ply to the outer layer of the deicer and to the body of the deicer such that the natural rubber gum ply is located between the outer layer and the body; and coupling the bond ply to the body such that the body is located between the bond ply and the natural rubber gum ply; James teaches the skin may be attached to the substructure (e.g., aerofoil) using bonding plies (page 5, lines 21-35); so it would have been obvious to one of ordinary skill in the art to arrange the bond ply in a manner that allows it to attach to the aerofoil. Also, James teaches the rubber layers should be attached between the outer skin (i.e., outer layers) and the body (or inflatable member) (page 6, lines 35-55); so James would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention forming a natural rubber gum ply; wherein coupling the outer layer of the deicer to the body of the deicer further includes coupling the natural rubber gum ply to the outer layer of the deicer and to the body of the deicer such that the natural rubber gum ply is located between the outer layer and the body; and coupling the bond ply to the body such that the body is located between the bond ply and the natural rubber gum ply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783